           Case 1:17-cv-02590-TSC Document 158 Filed 12/20/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                         )
HOPI TRIBE, et al.,                      )   Case No. 17-cv-2590 (TSC)
                                         )
              Plaintiffs,                )
                                         )
      v.                                 )
                                         )
DONALD J. TRUMP, et al.,                 )
                                         )
              Defendants.                )
                                         )
                                         )
UTAH DINÉ BIKÉYAH, et al.,               )   Case No. 17-cv-2605 (TSC)
                                         )
              Plaintiffs,                )
                                         )
      v.                                 )
                                         )
DONALD J. TRUMP, et al.,                 )
                                         )
              Defendants.                )
                                         )
                                         )
NATURAL RESOURCES DEFENSE                )   Case No. 17-cv-2606 (TSC)
COUNCIL, INC., et al.,                   )
                                         )
              Plaintiffs,                )
                                         )
      v.                                 )   CONSOLIDATED CASES
                                         )
DONALD J. TRUMP, et al.,                 )
                                         )
              Defendants.                )
                                         )
                                         )
AMERICAN FARM BUREAU                     )
FEDERATION, et al.,                      )
                                         )
               Defendant-Intervenors.    )
                                         )

                                JOINT STATUS REPORT
         Case 1:17-cv-02590-TSC Document 158 Filed 12/20/19 Page 2 of 6



       Pursuant to the Court’s order of December 2, 2019, Plaintiffs and Defendants hereby

submit this joint status report proposing a briefing schedule for these consolidated cases. The

Court previously ordered the parties to propose an “expedited, coordinated schedule” for post-

complaint briefing. ECF No. 141 at 3 (Sept. 30, 2019). Having conferred, Plaintiffs and

Defendants respectfully submit that moving directly to cross-motions for partial summary

judgment is the most efficient way to potentially reach final judgment in these cases. Counsel for

Intervenors have represented that they consent to this proposed schedule.

       Accordingly, Plaintiffs and Defendants propose the following schedule for the

coordinated, sequential briefing of potentially dispositive cross-motions for partial summary

judgment:

  Plaintiffs’ motions for partial summary judgment              January 9, 2020


  Defendants’ oppositions to the motions for partial            February 12, 2020 (34 days)
  summary judgment, combined with Defendants’ cross-
  motions for partial summary judgment (if any)

  Intervenors’ brief(s) in support of Defendants’ motions       February 27, 2020 (15 days)
  (if any)

  Plaintiffs’ replies in support of partial summary             March 20, 2020 (22 days)
  judgment, combined with Plaintiffs’ oppositions to
  Defendants’ cross-motions for partial summary
  judgment and Intervenors’ brief(s) (if any)

  Defendants’ replies in support of their motions for           April 17, 2020 (28 days)
  partial summary judgment (if any)

  Intervenors’ replies in support of Defendants’ motions        May 4, 2020 (17 days)
  (if any)


       The proposed summary judgment motions will be “partial” in the sense that they seek to

resolve Plaintiffs’ entitlement to relief on their core claims that the President lacks constitutional


                                                  2
         Case 1:17-cv-02590-TSC Document 158 Filed 12/20/19 Page 3 of 6



or statutory authority to revoke or reduce a national monument. See Tribal Plaintiffs’ Amended

and Supplemental Complaint, ECF. No. 146 (First, Second, and Third Claims for Relief); UDB

Plaintiffs’ Amended and Supplemental Complaint, ECF No. 148 (Counts I and III); NRDC

Plaintiffs’ Amended and Supplemented Complaint, ECF No. 149-1 (First and Second Claims for

Relief). Because summary judgment in Plaintiffs’ favor on any of these core legal claims could

afford Plaintiffs complete relief, the parties will not at this time move for summary judgment on

Plaintiffs’ alternative claims for relief. See Tribal Plaintiffs’ Amended and Supplemental

Complaint, ECF. No. 146 (Fourth Claim for Relief); UDB Plaintiffs’ Amended and

Supplemental Complaint, ECF No. 148 (Count II); NRDC Plaintiffs’ Amended and

Supplemented Complaint, ECF No. 149-1 (Third and Fourth Claims for Relief). Further, because

the motions for partial summary judgment may obviate the need to resolve Plaintiffs’ alternative

claims, the parties propose that Defendants’ and Intervenors’ deadline to answer the amended

and supplemented complaints be held in abeyance until further order of the Court.

       Counsel for Amici Curiae whose briefs were previously accepted have authorized

Plaintiffs’ counsel to represent that they intend to rest on their already filed briefs. See ECF Nos.

89 (Brief of Amici Curiae States), 119 (Brief of Amici Curiae Members of Congress), 121 (Brief

of Amici Curiae Archaeological Organizations), 122 (Brief of Amicus Curiae Conservatives for

Responsible Stewardship), and 124 (Brief of Amici Curiae Law Professors). Pursuant to Local

Civil Rule 7(o)(1), State Amici may file a new amicus brief without leave of Court in the event

that Defendants raise substantially new arguments impacting state interests. In the interests of

keeping the briefing schedule streamlined, the parties propose that no additional amicus briefs be

accepted in this round of briefing. To the extent the parties wish to respond to Amici’s

arguments, they will do so in their principal briefs.



                                                  3
         Case 1:17-cv-02590-TSC Document 158 Filed 12/20/19 Page 4 of 6



       The proposed schedule is submitted without prejudice to Plaintiffs’ right to request any

kind of interim relief that may be necessary.

       A proposed order is attached herewith.

Dated: December 20, 2019                            Respectfully submitted,

/s/ Heidi McIntosh (with consent)                   /s/ Natalie Landreth (with consent)
eidi McIntosh (pro hac vice)                        Natalie Landreth (D.D.C. Bar AK0001)
Earthjustice                                        Native American Rights Fund
633 17th Street, Suite 1600                         745 W. 4th Avenue, Suite 502
Denver, CO 80202                                    Anchorage, AK 99501
Tel.: (303) 623-9466                                Tel: (907) 257-0501
Fax: (303) 623-8083                                 Fax: (907) 276-2466
E-mail: hmcintosh@earthjustice.org                  E-mail: landreth@narf.org
Attorney for National Parks Conservation            Attorney for the Hopi Tribe, Ute Mountain
Association, The Wilderness Society,                Ute Tribe, and Zuni Tribe
Defenders of Wildlife, Grand Canyon Trust,
Great Old Broads for Wilderness, Western            Matthew Campbell
Watersheds Project, WildEarth Guardians,            Native American Rights Fund
Sierra Club, and Center for Biological              1506 Broadway
Diversity                                           Boulder, CO 80302
                                                    Tel: (303) 447-8760
Stefanie Tsosie (pro hac vice)                      Fax: (303) 443-7776
Earthjustice                                        E-mail: mcampbell@narf.org
810 Third Avenue, Suite 610                         Attorney for the Hopi Tribe, Ute Mountain
Seattle, WA 98104                                   Ute Tribe, and Zuni Tribe
Tel.: (206) 343-7340
Fax: (206) 343-1526                                 Paul Spruhan, Assistant Attorney General
E-mail: stsosie@earthjustice.org                    Navajo Nation Department of Justice
Attorney for National Parks Conservation            P.O. Box 2010
Association, The Wilderness Society,                Window Rock, AZ 86515
Defenders of Wildlife, Grand Canyon Trust,          Tel.: (928) 871-6210
Great Old Broads for Wilderness, Western            Fax: (928) 871-6177
Watersheds Project, WildEarth Guardians,            E-mail: paspruhan@nndoj.org
Sierra Club, and Center for Biological              Attorney for Navajo Nation
Diversity




                                                4
        Case 1:17-cv-02590-TSC Document 158 Filed 12/20/19 Page 5 of 6



James Pew (Bar No. 448830)                          Sharon Buccino (Bar No. 432073)
Earthjustice                                        Jacqueline M. Iwata (Bar No. 1047984)
1625 Massachusetts Avenue, NW                       Natural Resources Defense Council
Suite 702                                           1152 15th Street NW, Suite 300
Washington, DC 20036                                Washington, DC 20005
Tel.: (202) 667-4500                                Tel.: (202) 289-6868
Fax: (202) 667-2356                                 Fax: (415) 795-4799
E-mail: jpew@earthjustice.org                       E-mail: sbuccino@nrdc.org
Attorney for National Parks Conservation            E-mail: jiwata@nrdc.org
Association, The Wilderness Society,                Attorneys for Natural Resources Defense
Defenders of Wildlife, Grand Canyon Trust,          Council
Great Old Broads for Wilderness, Western
Watersheds Project, WildEarth Guardians,            /s/ Katherine Desormeau
Sierra Club, and Center for Biological              Katherine Desormeau (D.D.C. Bar ID
Diversity                                           CA00024)
                                                    Ian Fein (D.D.C. Bar ID CA00014)
Adam M. Kushner (DC Bar # 426344)                   Michael E. Wall
Hunter J. Kendrick (DC Bar # 144629)                Natural Resources Defense Council
Hogan Lovells US LLP                                111 Sutter Street, 21st Floor
555 Thirteenth Street NW                            San Francisco, CA 94104
Washington, DC 20004                                Tel.: (415) 875-6158
Tel.: (202) 637-5600                                Fax: (415) 795-4799
Fax: (202) 637-5910                                 E-mail: kdesormeau@nrdc.org
E-mail: adam.kushner@hoganlovells.com               E-mail: ifein@nrdc.org
E-mail: hunter.kendrick@hoganlovells.com            E-mail: mwall@nrdc.org
Attorneys for Plaintiffs Utah Diné Bikéyah,         Attorneys for Natural Resources Defense
Friends of Cedar Mesa, Archaeology                  Council
Southwest, Conservation Lands Foundation,
Inc., Patagonia Works, The Access Fund,             /s/ Stephen H.M. Bloch (with consent)
the National Trust for Historic Preservation,       Stephen H.M. Bloch (pro hac vice)
and the Society of Vertebrate Paleontology          Landon C. Newell
                                                    Laura E. Peterson
/s/ Thomas P. Schmidt (with consent)                Southern Utah Wilderness Alliance
Thomas P. Schmidt (pro hac vice)                    425 East 100 South
Hogan Lovells US LLP                                Salt Lake City, UT 84111
390 Madison Avenue                                  Tel: (801) 486-3161
New York, NY 10017                                  Fax: (801) 486-4233
Tel.: (212) 918-3000                                E-mail: steve@suwa.org
Fax: (212) 918-3100                                 E-mail: landon@suwa.org
E-mail: thomas.schmidt@hoganlovells.com             E-mail: laura@suwa.org
Attorney for Plaintiffs Utah Diné Bikéyah,          Attorneys for Southern Utah Wilderness
Friends of Cedar Mesa, Archaeology                  Alliance
Southwest, Conservation Lands Foundation,
Inc., Patagonia Works, The Access Fund,
the National Trust for Historic Preservation,
and the Society of Vertebrate Paleontology

                                                5
        Case 1:17-cv-02590-TSC Document 158 Filed 12/20/19 Page 6 of 6



Jeff Rasmussen                                   Rollie Wilson
Fredericks Peebles & Morgan LLP                  Fredericks Peebles & Morgan, LLP
1900 Plaza Drive                                 401 9th Street, NW
Louisville, CO 80027                             Washington, DC 20004
Tel: (303) 673-9300                              Tel.: (202) 450-4887
Fax: (303) 673-9155                              Fax: (202) 450-5106
E-mail: jrasmussen@ndnlaw.com                    E-mail: rwilson@ndnlaw.com
Attorney for the Ute Indian Tribe                Attorney for the Ute Indian Tribe

JEAN E. WILLIAMS
Deputy Assistant Attorney General

/s/ Romney S. Philpott (with consent)
Romney S. Philpott
U.S. Department of Justice
Environment and Natural Resources Division
Natural Resources Section
999 18th Street, #370
Denver, CO 80202
Tel: (303) 844-1810
Fax: (303) 844-1350
Email: Romney.philpott@usdoj.gov
Attorneys for Federal Defendants




                                             6
